                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


DENNIS LEROY CHAVEZ and
RAWHI FARAH,

                 Plaintiffs,

v.                                                           No. 18cv193 KG/GBW

DENISE SANCHEZ, et al.,

                 Defendants.


                       ORDER ADOPTING MAGISTRATE JUDGE’S
                 PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

          This matter is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PF&RD”) (Doc. 35), recommending that the Court dismiss Plaintiff

Rawhi Farah from this lawsuit based on failure to prosecute and failure to comply with the Court’s

orders.

          The Magistrate Judge filed his PF&RD recommending dismissal on April 17, 2019. (Doc.

35). Neither Plaintiff Farah nor any other party filed objections to the Magistrate Judge’s PF&RD

within the allotted time. Appellate review of these issues is therefore waived. See United States

v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996). Failure to object to the

PF&RD also waives the right to de novo review by the district court. See id. at 1060; Thomas v.

Arn, 474 U.S. 140, 149–150 (1985). Nevertheless, the Court decided, sua sponte, to conduct a de

novo review of the Magistrate Judge’s findings in this case. See One Parcel, 73 F.3d at 1061. The

Court hereby concurs with all of the factual and legal conclusions recited therein.
      Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 35) are ADOPTED. Plaintiff Rawhi Farah is DISMISSED

WITH PREJUDICE.




                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE




                                          2
